      CASE 0:20-cr-00059-ECT-BRT Document 37 Filed 06/17/20 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,                                    Crim. No. 20-59 (ECT/BRT)

                       Plaintiff,

 v.
                                                                 ORDER
 Gene Paul Schave (1),

                       Defendant.


Emily Polachek, Esq., United States Attorney’s Office, counsel for Plaintiff.

Douglas Olson, Esq., Office of the Federal Defender, counsel for Defendant Schave.


       This action came on for hearing before the Court by video conference on June 16,

2020. Defendant consented to a video conference for the motion hearing. (Doc. No. 33.)

Defendant Gene Paul Schave presented various pretrial motions, and the Government

responded. Based on the file and documents contained herein, along with the memoranda

and arguments of counsel, the Court makes the following Order:

       1.     Defendant’s Pretrial Motion for Disclosure of 404(b) Evidence.

Defendant moves for disclosure of any “bad act” or “similar course of conduct” evidence

that the Government intends to offer at trial pursuant to Fed. R. Evid. 404(b). Defendant

requests disclosure three weeks before trial. The Government requests that the Court

require it to give notice under Rule 404(b) no later than two weeks prior to trial.

Defendant’s Motion for Disclosure of 404(b) Evidence (Doc. No. 23) is GRANTED to
      CASE 0:20-cr-00059-ECT-BRT Document 37 Filed 06/17/20 Page 2 of 4



the extent that the Government must disclose Rule 404(b) evidence no later than twenty-

one days prior to trial.

       2.     Defendant’s Motion to Compel Attorney for the Government to

Disclose Evidence Favorable to the Defendant. Defendant moves, pursuant to Brady v.

Maryland, 373 U.S. 83 (1963), and its progeny, for an order compelling the Government

to disclose all evidence favorable to him. The Government states that it has complied and

will continued to comply with its obligations under Brady. Defendant’s Motion to

Compel Attorney for the Government to Disclose Evidence Favorable to the Defendant

(Doc. No. 24) is GRANTED to the extent required by Brady and its progeny. Within 10

days of the date of this Order, the Government must disclose all Brady and Giglio

information in its possession or of which it has become aware as of the date of this Order

and must promptly supplement its disclosure upon receipt of any additional Brady and

Giglio information not previously disclosed.

       3.     Defendant’s Motion for Early Disclosure of Jencks Act Material.

Defendant moves for an order requiring the Government’s early compliance with the

Jencks Act, 18 U.S.C. § 3500, specifically requesting disclosure of Jencks Act material at

least two weeks before trial. The Government objects to this motion on the grounds the

Eighth Circuit has repeatedly held that the government cannot not be required to make

pretrial disclosure of Jencks material. See, e.g., United States v. White, 750 F.2d 726, 729

(8th Cir. 1984). Because the Jencks Act plainly provides that “no statement or report in

the possession of the United States which was made by a Government witness or

prospective Government witness (other than the defendant) shall be the subject of

                                               2
      CASE 0:20-cr-00059-ECT-BRT Document 37 Filed 06/17/20 Page 3 of 4



subpoena, discovery, or inspection until said witness has testified on direct examination

in the trial of the case,” Defendant’s Motion for Early Disclosure of Jencks Material

(Doc. No. 25) is DENIED. Nothing in this Order, however, precludes the Government

from disclosing any additional Jenks Act material three days prior to trial as it has

represented it agrees to do.

       4.     Defendant’s Motion for Discovery of Expert Under Rule 16(a)(1)(G).

Defendant seeks an order requiring the Government to disclose expert testimony and a

written summary of all expert testimony the Government intends to use at trial, and to

make such disclosure one month before trial. The Government does not object to

Defendant’s motion. Defendant’s Motion for Discovery of Expert Under Rule

16(a)(1)(G) (Doc. No. 26) is GRANTED to the extent that it conforms to the scope of

Rule 16. Expert-witness information shall be disclosed at least thirty days prior to trial.

       5.     Defendant’s Motion to Suppress Statements, Admissions, and Answers.

Defendant seeks an order suppressing all statements, admissions, and answers made by

Defendant prior to, at the time of, or after his arrest. In particular, Defendant points to the

questioning by investigators on October 3, 2019. The Government opposes the motion.

The Court requests post-hearing briefing on the issue. Defendant shall file his post-

hearing brief no later than June 30, 2020, and the Government shall file its response by

July 14, 2020. The Court will take Defendant’s Motion to Suppress Statements,

Admissions, and Answers (Doc. No. 27) under advisement on July 14, 2020, and issue a

Report and Recommendation to the District Court.



                                               3
      CASE 0:20-cr-00059-ECT-BRT Document 37 Filed 06/17/20 Page 4 of 4



       6.     Defendant’s Motion to Suppress Evidence Obtained as a Result of

Search and Seizure. Defendant seeks an order suppressing any physical evidence

obtained as a result of a search and seizure. In particular, Defendant points to the search

warrant executed at Defendant’s residence on October 3, 2019, and asserts the warrant

was issued without a sufficient showing of probable cause. The Government opposes the

motion. The Court requests post-hearing briefing on the issue. Defendant shall file his

post-hearing brief no later than June 30, 2020, and the Government shall file its response

by July 14, 2020. The Court will take Defendant’s Motion to Suppress Evidence

Obtained as a Result of Search and Seizure (Doc. No. 28) under advisement on July 14,

2020, and issue a Report and Recommendation to the District Court.

       7.     The trial and other related dates will be determined by District Judge Eric

C. Tostrud through separate order.



Date: June 17, 2020
                                                         s/ Becky R. Thorson
                                                         BECKY R. THORSON
                                                         United States Magistrate Judge




                                              4
